Citation Nr: 1104936	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-34 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to reinstatement of vocational rehabilitation 
benefits under the provisions of Chapter 31, Title 38, United 
States Code.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 







INTRODUCTION

The Veteran had active military service from February 1980 to 
September 1982.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2009 determination of the Vocational 
Rehabilitation and Employment (VR&E) Division of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.                 

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in September 2010.  A copy of the 
transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

According to the August 2009 statement of the case (SOC), the 
Veteran's vocational rehabilitation benefits were discontinued 
under 38 C.F.R. § 21.364 for unsatisfactory conduct and 
cooperation, effective from April 20, 2009.  In the SOC, it was 
noted that the Veteran engaged in chronically hostile and angry 
behavior.  He was repeatedly advised of regulations regarding the 
acquisition of school supplies and equipment, and he disregarded 
those regulations by demanding items be purchased for him in the 
absence of documentation outlining the need for those same 
supplies or equipment.  Thus, the Veteran repeatedly violated the 
behavior contract established with him in January 2009.  His case 
was discontinued under 38 C.F.R. § 21.364 for unsatisfactory 
conduct and cooperation.     

In this case, the Board notes that the Veteran's VA Vocational 
Rehabilitation Folder has not been associated with the claims 
file.  Thus, the evidence pertinent to this case is not of 
record.  Specifically, the April 2009 determination in which the 
Veteran's vocational rehabilitation benefits were discontinued, 
is not of record.  In addition, the evidence discussed in the 
August 2009 SOC and January 2010 supplemental statement of the 
case (SSOC), is not of record.  For example, in the January 2010 
SSOC, it was noted that in June 2009, an independent National 
Quality Assurance review was conducted by VR&E Central Office 
staff and they determined that the decision to discontinue the 
Veteran's case for unsatisfactory conduct and/or cooperation was 
correct.  The evidence of record is negative for this document.  
Consequently, the Veteran's VA Vocational Rehabilitation folder 
should be obtained.  

In November 2009, a hearing was conducted at the RO before a 
Vocational Rehabilitation Employment Counseling Psychologist.  At 
that time, the Veteran stated that he was submitting a letter, 
dated in July 2009, from the VA Boston Healthcare System in which 
they documented that he had completed anger management group 
therapy sessions, ending in May 2009.  In this regard, the Board 
observes that although it was noted in the hearing transcript 
that the aforementioned letter would be associated with the 
claims file, the evidence of record is negative for such letter.  
Inasmuch as VA is on notice of the existence of the letter, it 
should be obtained prior to the Board's appellate review in this 
case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in September 2010.  At that time, 
he stated that he had received vocational rehabilitation benefits 
in order to attend a program at Boston University for 3-D 
animation and game art.  He indicated that he had problems 
working with the VR&E counselor.  Specifically, he noted that 
when he was trying to get supplies, such as a computer, his 
counselor told him that she was looking for the "best prices."  
Because he did not get the supplies he needed, he became more 
anxious and called frequently.  He reported that although he did 
"raise [his] voice" a few times, he was upset at that time 
because his father had recently passed away.  According to the 
Veteran, he was never "disrespectful" to his counselor.  He 
stated that his counselor told him that he had to go to anger 
management classes in order to continue to receive benefits.  The 
Veteran indicated that even though he started to attend anger 
management classes, his benefits were still discontinued.  He 
noted that although his benefits were discontinued, he finished 
the anger management classes and continued to attend school.  
However, he had to stop going to school due to his medical 
problems.  According to the Veteran, he wanted his vocational 
rehabilitation benefits reinstated so that he could go back to 
school and complete the program.  

The Board notes that 38 C.F.R. § 21.198(c) (2010) provides that 
assignment of a veteran's case to the same status from which the 
veteran was discontinued or to a different one requires that VA 
first find: (1) The reason for the discontinuance has been 
removed; and (2) VA has redetermined his or her eligibility and 
entitlement under Chapter 31.

Where, as in this case, a veteran is placed into discontinued 
status as a result of a finding of unsatisfactory conduct or 
cooperation under 38 C.F.R. §§ 21.362, 21.364 (2010), he must 
also meet the requirements for re-entrance into a rehabilitation 
program found in 38 C.F.R. § 21.364 (2010).

38 C.F.R. § 21.364(a) provides that VA may re-institute services 
and assistance in cases such as this only if the counseling 
psychologist determines that: (1) The unsatisfactory conduct or 
cooperation of such veteran will not be likely to recur; and (2) 
The rehabilitation program which the veteran proposes to pursue 
(whether the same or revised) is suitable to such veteran's 
abilities, aptitudes, and interests.

In this case no action has been taken relevant to determining the 
Veteran's current rehabilitation status consistent with the laws 
and regulations governing the termination of discontinued status.  
As such, an appropriate assessment by a Vocational Counselor must 
be conducted prior to any adjudication of this matter by the 
Board.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA Chapter 31 
vocational rehabilitation folder and 
associate it with the claims folder.  If any 
of the evidence referred to in the August 
2009 SOC and January 2010 SSOC, to 
specifically include the April 2009 
determination and the June 2009 independent 
National Quality Assurance review, are not a 
part of the vocational rehabilitation folder, 
then that evidence needs to be separately 
acquired and associated with the claims file.    

2.  Locate the July 2009 letter from the VA 
Boston Healthcare System that was referred to 
in the November 2009 local hearing, and 
associate it with the claims file.  If it is 
necessary to contact the Veteran in order to 
obtain the letter, then such should be 
accomplished.  

3.  The VR&E division at the RO should 
arrange for file review and evaluation of the 
Veteran by a Vocational Rehabilitation and 
Counseling Psychologist to determine the 
following:

A) Is the unsatisfactory conduct and lack 
of cooperation previously demonstrated by 
the Veteran likely to recur?

B) Is the rehabilitation program proposed 
by the Veteran (whether the same or 
revised) suitable to his abilities, 
aptitudes, and interests?

4.  In scheduling the above, the Veteran 
should be informed of the necessity that he 
cooperate with the Counseling Psychologist.  
He should be informed that if he fails to 
cooperate, vocational rehabilitation benefits 
will not be available to him.

5.  After completion of the above and any 
other development deemed necessary, the VR&E 
division of the RO should review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit claimed, 
the RO should provide the Veteran and his 
representative a supplemental statement of 
the case and an appropriate period of time 
should be allowed for response.  Thereafter, 
the case should be returned to this Board for 
appellate review.    

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


